USCA11 Case: 21-11273    Date Filed: 08/09/2022   Page: 1 of 3




                                        [DO NOT PUBLISH]
                           In the
         United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 21-11273
                Non-Argument Calendar
                ____________________

JEFFREY LANCE HILL, SR.,
                                           Plaintiff-Appellant,
versus
LEANDRA G. JOHNSON,
individually,
GREGORY S. PARKER,
individually,
JENNIFER B. SPRINGFIELD,
individually,
WILLIAM F. WILLIAMS, III,
individually,
JOEL F. FOREMAN,
USCA11 Case: 21-11273         Date Filed: 08/09/2022     Page: 2 of 3




2                        Opinion of the Court               21-11273

individually, et al.,


                                                Defendants-Appellees.


                        ____________________

            Appeal from the United States District Court
                 for the Middle District of Florida
             D.C. Docket No. 3:17-cv-01342-HLA-JRK
                     ____________________

Before JORDAN, NEWSOM, and BRANCH, Circuit Judges.
PER CURIAM:
        In 2017, Jeffrey Hill filed a pro se civil rights complaint
against, among others, the Suwannee River Water Management
District (SRWMD). That complaint was dismissed for failure to
state a claim, and we affirmed on appeal. Hill v. Johnson, 787 F.
App’x 604, 606–07 (11th Cir. 2019). Thereafter, SRWMD filed a
motion for attorney’s fees and costs. Hill did not file a response,
and the district court granted the motion in part, awarding
SRWMD $8,924.00 in attorney’s fees and $245.87 in costs. Hill then
filed a motion for reconsideration, which was denied.
      Hill, proceeding pro se, now appeals from the order denying
his motion for reconsideration. However, Hill fails to raise any
USCA11 Case: 21-11273            Date Filed: 08/09/2022        Page: 3 of 3




21-11273                  Opinion of the Court                              3

argument related to the denial of his motion for reconsideration.1
Instead, he quarrels with the previous dismissal of his complaint
and our decision affirming that dismissal, and the district court’s
decision to award attorney’s fees and costs, and he argues that
certain aspects of the Florida state court judgments against him are
improper. None of those issues are before us. Accordingly, Hill
has abandoned any challenge to the denial of the motion for
reconsideration. Timson v. Sampson, 518 F.3d 870, 874 (11th Cir.
2008) (“While we read briefs filed by pro se litigants liberally, issues
not briefed on appeal by a pro se litigant are deemed abandoned.”
(internal citation omitted)).
       AFFIRMED.




1
 Previously, we dismissed as untimely the portion of Hill’s appeal that sought
to appeal the district court’s order awarding attorney’s fees and costs to
SRWMD. Thus, the only order before us is the district court’s order denying
Hill’s motion for reconsideration.